 

Exhibit 10.2

AMENDMENT NO. 1

 

TO

 

CONSULTING AGREEMENT

 

This AMENDMENT NO. 1 TO CONSULTING AGREEMENT (“Amendment”) is made on this 25th
day of October, 2016, by and between JOSEPH DWYER (d/b/a DWYER HOLDINGS LLC)
(the “Consultant”) and MISONIX, INC. (the “Company”).

 

WHEREAS, the Company and the Consultant entered into a Consulting Agreement
dated as of September 13, 2016 (the “Consulting Agreement”) pursuant to which
the Consultant provides certain services to the Company;

 

WHEREAS, the Company and the Consultant wish to amend the Consulting Agreement
to reflect certain additional provisions with respect to the obligations of the
Company following the Term and any Renewal Term (as such terms are defined in
the Consulting Agreement).

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.    Unless otherwise provided, capitalized terms in this Amendment shall have
the same meanings ascribed to them in the Consulting Agreement.

 

2.    The last sentence of Section 6 of the Consulting Agreement is hereby
deleted in its entirety and replaced with the following:

 

“During the Term and any Renewal Term and for a period of at least five years
after the expiration or termination of this Agreement, the Company shall provide
the Consultant with coverage under its directors’ and officers’ liability policy
that is no less favorable in any respect than the coverage then provided to any
other present or former executive, officer or director of the Company. Should
the Consultant be required or requested by the Company to provide documentary
evidence or testimony in connection with any claim or legal matter arising from
or connected with the services provided under this Agreement, the Company agrees
to pay all reasonable expenses (including reasonable fees incurred for legal
counsel) in complying therewith and, following the Term and any Renewal Term,
$400 per hour for sworn testimony or preparation therefor payable in advance.”

 

3.    Except as expressly amended hereby, the terms and conditions of the
Consulting Agreement shall remain in full force and effect.

 

   

 

 

4.    This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original but all of which, when taken together shall
constitute one and the same agreement. Facsimile execution and delivery of this
Amendment is legal, valid and binding execution and delivery for all purposes.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.    

 

MISONIX, INC.             By:  /s/ Stavros G. Vizirgianakis   Name: Stavros G.
Vizirgianakis   Title: Interim Chief Executive Officer       /s/ Joseph Dwyer  
Joseph Dwyer  

 

   

 

